DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 10 is objected to because of the following informalities:
As per claim 10, the Applicant has amended the claim to depend from itself. However, the Applicant has presented remarks indicating a desire to have claim depend from claim 1.  The pending claim has been interpreted in view of the remarks. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the purposes of examination, the following limitations, as peppered throughout the claim set, are:
“front drive means for driving”
“rear drive means for driving”
“control means [] for selectively controlling”
“drive mode control means” 
“lateral inclination information means [] for indicating the lateral inclination”
“vegetation selector [] for switching the control means”
“transmission means [] for transmitting energy”
“pressure control device [] controlling the fluid pressure”
“distribution device for distributing a substance to an agricultural field”
“distribution unit”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As per claim 24, Applicant recites “the distribution transmission is a pump transfer gear”.  The Disclosure as originally filed does not include any information as to what a pump transfer gear may be.  The Drawings as filed only illustrate a box.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art (nothing in the prior art appears to utilize this terminology); 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the inventor has provided no direction in the Disclosure as originally filed); 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (with the lack of information provided by the Applicant, one would need to undertake unduly burdensome experimentation to make or use the invention as claimed). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).


Statement of Official Notice
As the Applicant has not traversed any statements of common knowledge or well-known subject matter made in the previous office action (claim 15), all of these statements have been taken as admitted prior art. (MPEP § 2144.03(C))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 16-19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772).
As per claim 1, Eto teaches a vehicle comprising: 
front wheels (10, Fig. 1), and 
rear wheels (6, Fig. 1); 
front drive means for driving each of the front wheels with a front nominal speed (9, Fig. 1); 
rear drive means for driving  each of the rear wheels with a rear nominal speed (5, Fig. 1); 
control means adapted and configured for selectively controlling the front drive means and the rear drive means (40, Fig. 1) so that either the front nominal speed is different from or equal to  the rear nominal speed (Col. 4, lines 24-26, when the slippage is being determined, a wheel speed difference is measured between the front and rear wheels, the determination of whether the slippage exceeds a threshold value for actively controlling wheels speeds allows the vehicle to be controlled such that some difference between front and rear wheel speeds occurs (Col. 4, lines 21-23), wherein a difference between the front nominal speed and the rear nominal speed being defined as lead (Applicant is merely defining a term without causing patentable weight to be attributable to such term).  



Eto does not explicitly disclose that the vehicle comprises lateral inclination information means adapted to and configured for indicating the lateral inclination of the vehicle frame or of the soil on which the vehicle is placed with respect to a horizontal plane, wherein the lateral inclination information means is connected to the control means, and wherein the control means are adapted to and configured for controlling the front drive means and the rear drive means according to one of the two following terrain modes: 
a horizontal plane terrain mode, executed when the lateral inclination information means indicate a horizontal position of the vehicle or a position of the vehicle parallel to a slope, and a lateral inclination terrain mode, executed when the lateral inclination information means indicate a lateral inclination of the vehicle with respect to a horizontal plane, and wherein the control means are adapted to and configured for controlling the lead as a function of the lateral inclination information.  

However, in a related invention, Jensen teaches the vehicle comprises lateral inclination information means adapted to and configured for indicating the lateral inclination of the vehicle frame or of the soil on which the vehicle is placed with respect to a horizontal plane ([0055] “ Uphill or downhill grades, and left or right slopes may be detected in the machine by providing 

a horizontal plane terrain mode, executed when the lateral inclination information means indicate a horizontal position of the vehicle or a position of the vehicle parallel to a slope ([0072] “the wheel loader 10 and articulated dump truck 100 may be operating on a relatively flat surface, and the machine grade sensor 92 and the machine slope sensor 94 may transmit signals to the ECU 44 indicating that the pitch and roll angles for the wheel loader 10 are essentially zero.”), 
and a lateral inclination terrain mode, executed when the lateral inclination information means indicate a lateral inclination of the vehicle with respect to a horizontal plane ([0055]”value representing the [] roll of the machine for use in determining the weight distribution [] and corresponding torque distribution to be implemented by the torque transfer unit” wherein a non-zero measured roll is indicative of the presence of a lateral inclination), and 
leadwherein the control means are adapted to and configured for controlling the lead as a function of the lateral inclination information ([0075] “ the truck slope sensor 176 may transmit 
a horizontal plane terrain mode, executed when the lateral inclination information means indicate a horizontal position of the vehicle or a position of the vehicle parallel to a slope, and a lateral inclination terrain mode, executed when the lateral inclination information means indicate a lateral inclination of the vehicle with respect to a horizontal plane, and wherein the control means are adapted to and configured for controlling the lead as a function of the lateral inclination information in order to appreciate the natural effects of the environment upon which the vehicle travels in order to allow wheel speed to be compensated appropriately to allow for the vehicle to safely and carefully continue its journey.  



As per claim 3, Eto teaches the vehicle according to claim 1, wherein the vehicle further comprises drive mode control means defining one or more of the following drive modes: A) a neutral drive mode in which the front nominal speed is set equal to the rear nominal speed (Col. 7, lines 44-46); B) a small lead drive mode in which the front nominal speed is greater than the rear nominal speed and C) a high lead drive mode in which the front nominal speed is greater than the rear nominal speed and the difference between the front nominal speed and the rear nominal speed is greater than in the small lead drive mode.  

As per claim 4, Eto teaches a vehicle according to claim 3, wherein, in the small lead drive mode, the front nominal speed is greater than the rear nominal speed in a range by up to 3% (Col. 7, lines 44-46).  

As per claim 5, Eto teaches the vehicle according to claim 3.  Eto does not explicitly disclose that in the high lead drive mode the front nominal speed is greater than the rear nominal speed and the difference between the front nominal speed and the rear nominal speed is in a range from 2% to 5%.  However, it was well known that front wheels of a turning vehicle are subjected to higher wheels speeds due to the natural physics of a turning vehicle with normally configured steering systems.  Further, given the percentages discussed by the Applicant would overlap the broader disclosure of ETO wherein the difference can be of any value allowable by the vehicle characteristics as governed by physics (see MPEP 2144.05(I)).  It would have been obvious to modify Eto with the maximum difference being greater than equal to 2% is increased at least by 1 % point increase in order to accommodate any additional increase in speed such that the 

As per claim 7, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose the lateral inclination information includes a lateral inclination sensor.  In a related invention, Jensen teaches the utilization of no special sensors, but indicates a inclination sensor may perform similar duties ([0075] “truck slope sensor 176 may transmit signals to the ECU 152 indicating [] the pitch and roll angles”).  It would have been obvious to modify Eto with a lateral inclination information means comprising a lateral inclination sensor to allow for a specific component for determining the inclination of a vehicle which can be modularly included such that replacement in the event of failure is simpler than needing to troubleshoot other sensors which are indirectly providing data usable for the same purpose, in order to allow for quicker repair of the vehicle stability system.

As per claim 16, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that the control means being adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is greater than 1%, such that the maximum difference between the front nominal speed and the rear nominal speed is not within a range of 0% to 1%.  (Col. 7, lines 26-43 and Col. 8, lines 55-67).  However the range of differences between wheel speed represented by percentage may be implicitly included in the presence of a difference of wheel speed and application of torque and the association of a maximum speed difference value, the existence of a difference threshold value would indicate that a difference in speed is likely present in the case the threshold does not equal zero. Further the presence of a speed difference threshold may translate into a range of percentages dependent upon the measured wheel speeds.  The claimed ranges are not associated with any showing of unexpected results or criticality, and thus the claimed limitations appear to be optimization within prior art conditions or through routine experimentation.  See, MPEP 2144.05(II).  Thus it would have been obvious to modify Eto with the above claim limitations as a result-effective variable would optimize the performance of a vehicle operating in an environment.

As per claim 17, Eto teaches the vehicle according to claim 16.  Eto does not explicitly disclose that the control means being adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is greater than or equal to 2%, such that the maximum difference between the front nominal speed and the rear nominal speed is not within a range of 0% to less than 2%.  Eto does teach that the controlling of the wheel speed via the applied torque thereto on the basis of a wheel speed difference arithmetic circuit which controls an application of desired torque to the correct wheels as well as a threshold wheel speed difference value. (Col. 7, lines 26-43 and Col. 8, lines 55-67).  However the range of differences between wheel speed represented by percentage may be implicitly included in the presence of a difference of wheel speed and application of torque and the association of a maximum speed difference value, the existence of a difference threshold value would indicate that a difference in speed is likely present in the case the threshold does not equal zero. Further the presence of a speed difference threshold may translate into a range of percentages dependent upon the measured wheel speeds.  The claimed ranges are not associated with any showing of unexpected results or criticality, and thus the claimed limitations appear to be optimization within prior art conditions or through routine experimentation.  See, MPEP 2144.05(II).  Thus it would have been obvious to modify Eto with the above claim limitations as a result-effective variable would optimize the performance of a vehicle operating in an environment.


As per claim 18, Eto teaches the vehicle according to claim 17.  Eto does not explicitly disclose the control means being adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is between 2 and 4%.  (Col. 7, lines 26-43 and Col. 8, lines 55-67).  However the range of differences between wheel speed represented by percentage may be implicitly included in the presence of a difference of wheel speed and application of torque and the association of a maximum speed difference value, the existence of a difference threshold value would indicate that a difference in speed is likely present in the case the threshold does not equal zero. Further the presence of a speed difference threshold may translate into a range of percentages dependent upon the measured wheel speeds.  The claimed ranges are not associated with any showing of unexpected results or criticality, and thus the claimed limitations appear to be optimization within prior art conditions or through routine experimentation.  See, MPEP 2144.05(II).  Thus it would have been obvious to modify Eto with the above claim limitations as a result-effective variable would optimize the performance of a vehicle operating in an environment.

As per claim 19, Eto teaches the vehicle according to claim 16, the control means are adapted to control the front drive means independently from the rear drive means, namely the front nominal speed can be set from zero to a maximum front nominal speed and the rear nominal speed can be 

As per claim 30, Eto teaches the vehicle according to claim 1, the control means being adapted and configured for selectively controlling the front drive means and the rear drive means so that the front nominal speed is less than the rear nominal speed (Col. 7, lines 26-43).    


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of Eto (US 5,418,725)


As per claim 2, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that the control means are adapted and configured for selectively controlling the front drive means and the rear drive means so that the front nominal speed is greater than the rear nominal speed. However, in a related disclosure, Eto (‘725) describes the conventional torque split control apparatus where a greater torque will be transmitted to the front wheel (Col. 1, lines 33-44).  It would have been obvious to modify Eto with the control of the front drive means and rear drive means so that the front nominal speed is greater than the rear nominal speed so as to suppress the rear wheel spin when the vehicle is moving on a surface having a low friction factor.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 3 above (“Eto”), and further in view of Adams (US 6,144,295)

As per claim 8, Eto teaches the vehicle according to claim 3.  Eto does not explicitly disclose the control means comprise a vegetation selector adapted to and configured for switching the control means into one of a plurality of vegetation modes, indicating the vegetation type on which the vehicle is driven, the plurality of vegetation modes including: 

a grassland mode corresponding to terrain comprising one or more of the following: grass land, standing plants, stubble, and intermediate crops; and 
a row crop mode corresponding to terrain comprising row crops or wheel tracks; and 
wherein the control means are adapted and configured for controlling the vehicle according to one, several, or all of the following drive strategies: 
a first drive strategy ( DRIVE STRATEGY 1) wherein (i) the vegetation mode is the grassland mode and the vehicle is driven on terrain comprising one or more of the following:  grassland, standing plants, stubble, and intermediate crops, (ii) the terrain mode is the horizontal plane terrain mode, and (iii) the vehicle is driven in the neutral drive mode such that the front nominal speed is set equal to the rear nominal speed; 
a second drive strategy (DRIVE STRATEGY 2) wherein (i) the vegetation mode is the grassland mode and the vehicle is driven on terrain comprising one or more of the following:  grassland, standing plants, stubble, and intermediate crops, (ii) the terrain mode is the lateral inclination terrain mode, and (iii)  the vehicle is driven in the small lead drive mode such that the front nominal speed is greater than the rear nominal speed; 

third drive strategy (DRIVE STRATEGY 3) wherein (i) the vegetation mode is the row crop mode and the vehicle is driven on terrain comprising row crops or wheel tracks, (ii) the terrain mode is the horizontal plane terrain mode, and (iii) the vehicle is driven in the neutral drive mode such that the front nominal speed is set equal to the rear nominal speed; and 
a fourth drive strategy (DRIVE STRATEGY 4) wherein (i) the vegetation mode is the row crop mode and the vehicle is driven on terrain comprising row crops or wheel tracks, (ii) the terrain mode is the lateral inclination terrain mode, and (iii) the vehicle is driven in the high lead drive mode such that the front nominal speed is greater than the rear nominal speed and the difference between the front nominal speed and the rear nominal speed is greater than the small lead drive mode.  
However, in a related invention, Adams appears to teach settings which alter the dynamic properties of the vehicle through the utilization of a control object via which an operator may choose a terrain or condition type wherein the vehicle dynamic parameters are modified based upon the setting chosen (Cols. 6-7, lines 59-4).  Although Adams does not explicitly disclose specific drive strategies or vegetations modes, one having ordinary skill in the art would be capable of utilizing such information to create identifiable modes associated with differing terrain conditions reflecting desirable vehicle characteristics for traversing known terrains to be encountered by such machine.   It would have been obvious to modify Eto where the control means comprise a vegetation selector adapted to and configured for switching the control means into one of a plurality of vegetation modes, indicating the vegetation type on which the vehicle is displaced, the plurality of vegetation modes including: a grassland mode corresponding to terrain comprising one or more of the following: grass land, standing plants, stubble, and intermediate crops; and a row crop mode corresponding to terrain comprising row crops or wheel tracks; and wherein the control means are adapted and configured for controlling the vehicle according to one, or more of the following drive strategies: a DRIVE STRATEGY 1 wherein the vegetation mode is the grassland mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; a DRIVE STRATEGY 2 wherein the .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of Muthukumar (US 2015/0005982).

As per claim 9, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle further comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers, wherein the entire front air chamber of the front tire is controllable separately from the entire rear air chamber of the rear tire.  In a related invention, Muthukumar teaches controlling the air pressure of tires of a vehicle ([0050] “for controlling the tire air pressure” also implying each of the tires are capable of being filled with air) of which tires may be in the front and rear of a vehicle (Figure 1, Tires not provided reference numeral but are at all four corners where 104 A-D are emphasized).  It would have been obvious to modify Eto with at 

As per claim 10, Eto teaches the vehicle according to claim 11.  Eto does not explicitly disclose that each of the front wheels comprises a front tire having a front air chamber, and each of the rear wheels comprises a rear tire having a rear air chamber, and the pressure control device is adapted to and configured for controlling the fluid pressure in each of the air chambers, further comprising a pressure control device wherein the entire front air chamber of the front tire is controllable separately from the entire rear air chamber of the rear tire.   In a related invention, Muthukumar teaches controlling the air pressure of tires of a vehicle ([0050] “for controlling the tire air pressure” also implying each of the tires are capable of being filled with air and provides an implication that the air pressure is controlled according to triggers from the TPOS which conjoins with [0051] where critical situations are addressed directly such that separate control of air chambers would be the logical manner in which to accomplish such goal) of which tires may be in the front and rear of a vehicle (Figure 1, Tires not provided reference numeral but are at all four corners where 104 A-D are emphasized).  It would have been obvious to modify Eto with at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers in order to provide for an overall optimization of vehicle stability while undertaking motive operations in order to prevent peril to the vehicle.

As per claim 11, Eto teaches the vehicle according to claim 9.  Eto does not explicitly disclose that the fluid pressure is air pressure.  In a related invention, Muthukumar teaches the utilization .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) and Adams (US 6,144,295) as applied to claim 8 above (“Eto”), and further in view of Muthukumar (US 2015/0005982).

As per claim 12, Eto teaches the vehicle according to claims 8 , Eto does not explicitly disclose that at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers, wherein the entire front air chamber of the front tire is controllable separately from the entire rear air chamber of the rear tire, and wherein: in DRIVE STRATEGY 1 a first, namely a relatively small, air chamber pressure is set; in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel; in DRIVE STRATEGY 3 the air pressure is adjusted as a function of a needed traction force; and in DRIVE STRATEGY 4 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel.  

see rejection of claim 10 regarding separate nature of air chamber) of which tires may be in the front and rear of a vehicle (Figure 1, Tires not provided reference numeral but are at all four corners where 104 A-D are emphasized), wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers ([0050] “for controlling the tire air pressure”), and wherein: in DRIVE STRATEGY 1 a first, namely a relatively small, air chamber pressure is set ([0005] “preventing over … inflation ultimately to sustain stability”); in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel ([0034]); in DRIVE STRATEGY 3 the air pressure is adjusted as a function of a needed traction force (Abstract, “instantaneously control the tyre pressure in right time with right pressure on right tyres thereby actively controlling the foot print and sidewall deformation rate to enhance traction”); and in DRIVE STRATEGY 4 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel ([0034]).  

It would have been obvious to modify Eto such that at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers, and wherein: in DRIVE STRATEGY 1 a first, namely a relatively small, air chamber pressure is set; in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772), Adams (US 6,144,295), and Muthukumar (US 2015/0005982).as applied to claim 8 above (“Eto”), and further in view of Pichlmaier (US 2016/0039480)

As per claim 13, Eto does not explicitly disclose a vehicle according to claim 12 wherein in DRIVE STRATEGY 1 the air chamber pressure is set to be identical in each air chamber.  However, in a related invention, Pichlmaier teaches the utilization of equal tire pressure ([0011]).  It would have been obvious to modify Eto in DRIVE STRATEGY 1 the air chamber pressure is set to be identical in each air chamber so that on while on horizontal ground the vehicle can have as minimal an impact on the terrain as possible by ensuring each tire is exerting the least pressure at the point at which it contacts the terrain.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 9 above (“Eto”), and further in view of Duceppe (US 2007/0240917).

As per claim 14, Eto teaches the vehicle according to claim 9, the control means are adapted and configured for controlling the vehicle according to one, or more of the following supplementary strategies, which are applied in addition and preferably simultaneously to each of the DRIVE STRATEGIES 1 to 4: 

a fifth drive strategy (DRIVE STRATEGY 5), a turn mode wherein supplementary to the selected drive strategy among DRIVE STRATEGY 1 to 4, the lead is increased with respect to the applied DRIVE STRATEGY 1 to 4 (Col. 2, lines 41-68- the wheel speed is inherently altered by a vehicle turning, thus increasing the lead); 

Eto does not explicitly disclose a sixth drive strategy (DRIVE STRATEGY 6), a reverse drive mode wherein with respect to the applied DRIVE STRATEGY 1 to 4, additionally the front nominal speed is applied to the rear wheels with a reverse rotation direction and the rear nominal speed is applied to the front wheels with a reverse direction; and a seventh drive strategy( DRIVE STRATEGY 7), a road travel mode, wherein at least during drive strategy 1, a first air chamber pressure is defined, and wherein the neutral drive mode is set and the air chamber pressure is set to being higher the first air chamber pressure than during DRIVE STRATEGY.  However, Duceppe teaches inversely that higher tire pressure will cause a smaller contact patch which is more appropriate for vehicles engaging in road travel (see Duceppe US 2007/0240917 at [0004]).  It would have been obvious to modify Eto with higher fluid pressure within a tire during on road travel in order to enhance vehicular stability when there is limited likelihood of damaging the terrain upon which the vehicle travels.



As per claim 15, Eto teaches the vehicle according to claim 14.  Eto does not explicitly disclose that in DRIVE STRATEGY 5, the turn mode, the lead is increased at least by 1 % point increase.  However, it is well-known that the natural increase in lead as a result of turning is dependent upon wheel slippage noted and the degree of the turn and a 1% increase is so close that one skilled in the art would have expected the vehicle to have the same dynamic characteristics as a vehicle operating normally (see MPEP 2144.05(I) and (Peine US 2016/0129736 at Table between [0102] and [0103]).  It would have been obvious to modify Eto with the increase of the lead by 1% as a wheel on the outer portion of the vehicle relative to the orientation of the turn will experience an increase in speed during the turn due to the longer distance which must be covered by the outer wheels in a turn so as to allow the vehicle tires an ability to roll desirably without causing any sort of undesirable dragging which may damage a travel surface or the tire itself.

Eto does not explicitly disclose that in DRIVE STRATEGY 7, the road travel mode, the air chamber pressure is at least 0.1 bar higher than during DRIVE STRATEGIES 1 to 4.  However, Duceppe teaches inversely that higher tire pressure will cause a smaller contact patch which is more appropriate for vehicles engaging in road travel (see Duceppe US 2007/0240917 at [0004]).  Furthermore, .1 bar is a relatively small amount of pressure (1.45 psi) which is so close see MPEP 2144.05(I)).   It would have been obvious to modify Eto with higher fluid pressure by more than at least .1 within a tire during on road travel in order to enhance vehicular stability when there is limited likelihood of damaging the terrain upon which the vehicle travels.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of Ohba (US 2001/0025219).

As per claim 20, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that the front drive means comprise a front motor adapted to drive the front wheels, and wherein the rear drive means comprise a rear motor adapted to drive the rear wheels. However, in a related invention, Ohba teaches a front motor (16, Fig. 2) adapted to drive the front wheels and a rear motor adapted to drive the rear wheels (70, Fig. 1).  It would have been obvious to modify Eto with separate power units for the front and rear wheels in order to allow for a modular power system that may be better enabled to deliver power without the need for complex mechanical units requisite for causing a single power unit to power two separate axles in order to reduce cost and complexity of a design. 

As per claim 21, Eto teaches a vehicle according to claim 20.  Eto does not explicitly disclose that the front motor is a hydraulic motor or an electric motor and wherein the rear motor is a hydraulic motor or an electric motor.  However, in a related invention, Ohba teaches the 

As per claim 22, Eto teaches a vehicle according to claim 20, wherein the vehicle comprises a main motor (1, Fig. 1) and transmission means (3, Fig. 1) adapted to and configured for transmitting energy from the main motor to the front drive means and to the rear drive means (4, 8, 5, 9, Fig. 1).  

As per claim 23, Eto teaches a vehicle according to claim 22, wherein the main motor is a combustion engine (1, Fig. 1 – although not explicitly disclosed, such engine configuration was implicit at the time Eto was filed) and the transmission means comprise a distribution transmission (3, Fig. 1).  

As per claim 24, Eto teaches a vehicle according to claim 23, wherein the distribution transmission is a pump transfer gear2 (22, Fig. 1).  

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of  Goodhart (US 4,234,109).



As per claim 26, Eto teaches the vehicle according to claim 25.  Eto does not explicitly disclose the device for distributing a substance to an agricultural field is adapted to distribute one or more of a liquid and a powder to an agricultural field.  However, in a related invention, Goodhart teaches the utilization of a distribution device for distribution of liquid and a dry material (Abstract).  It would have been obvious to modify Eto such that the device for distributing a substance to an agricultural field is adapted to distribute one or more of a liquid and a powder to an agricultural field in order to allow the vehicle to have multiple uses such that it is not necessary to exchange material distribution devices in order to spread different materials so as to allow for the most efficient utilization of the vehicle by a user.

Claim 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of  Duceppe (US 2007/0240917).

As per claim 27, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that at least one of the tires is a tire having a nominal minimum fluid pressure in an air chamber of the tire  of equal to or below 1.5 bar and the at least one of the tires has a fluid pressure in the air chamber of smaller than 1.3 bars and higher than 0.7 bars.  However, Duceppe teaches maintenance of a tire pressure below 1.5 bar or 21.75 psi to allow for the tires to have a large contact patch with the ground ([0004]).  It would have been obvious to modify Eto with at least one of the tires is a tire having a nominal minimum pressure of equal or below 1.5 bar and the at least one of the tires has a fluid pressure in the air chamber of smaller than 1.3 bars and higher than 0.7 bars in order to allow the machine to reduce the pressure exerted on the ground by the tire so as to not damage the traveling surface.

As per claim 28, Eto teaches a method for controlling a vehicle according to claim 8, the method comprising use of the vehicle in traversing a distance (Col. 9, line 50 – “When the vehicle is traveling”).  

As per claim 29, Eto teaches the method according to claim 28.  Eto does not explicitly disclose detecting the vegetation on which the vehicle is to be driven, setting the vegetation mode for the vehicle according the vegetation and executing at least one of the DRIVE STRATEGIES 1 to 4, as a function of the vegetation and of the terrain.  


However, in a related invention, Adams appears to teach settings which alter the dynamic properties of the vehicle through the utilization of a control object via which an operator may choose a terrain or condition type wherein the vehicle dynamic parameters are modified based upon the setting chosen (Cols. 6-7, lines 59-4 the detection is carried out by the input of an operator into the selection device).  Although Adams does not explicitly disclose specific drive strategies or vegetation modes, one having ordinary skill in the art would be capable of utilizing such information to create identifiable modes associated with differing terrain conditions reflecting desirable vehicle characteristics for traversing known terrains to be encountered by such machine.   It would have been obvious to modify Eto to include detecting the vegetation on which the vehicle is to be displaced, setting the vegetation mode for the vehicle according the vegetation and executing at least one of the DRIVE STRATEGIES 1 to 4, as a function of the vegetation and of the terrain.  
in order to allow the vehicle to easily have its parameters modified such that a vehicle can safely traverse identifiable terrain conditions with the necessary level of care and safety for both the environment and vehicle.
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 

Rejections Under 35 U.S.C. §112(a)
           Applicant amends claim 8 such that the Examiner now interprets each of the drive strategies explicitly as being conditioned on recited romanettes i and ii in order to effect the outcome of romanette iii.  For example, the vehicle would be controlled into a first drive strategy when the vegetation mode was selected as the grassland mode with the vehicle driven on a related vegetation and additionally the terrain mode is in the horizontal plane terrain mode.  As a result of being controlled according to a first drive strategy, the vehicle would thus be driven in the neutral drive mode such that the front nominal speed is set equal to the rear nominal speed.  
Accordingly, each of the drive strategies enumerated in claim 8 are interpreted as only dictating the drive mode in accordance with concurrently operating vegetation and terrain modes.  This appears to be in accordance with Applicant Remarks stating “the drive strategies define the drive mode as a function of the vegetation mode of the terrain mode (expressed as a formula such as:  drive mode – f(vegetation mode; terrain mode)).  Remarks 16.  This express interpretation overcomes the previously outstanding 35 U.S.C. § 112(a) rejection. 

 	In opposition to the rejection of claim 24, Applicant cordially “invites [The Office] to actually research a pump transfer gear in the context of the technology of the present application” (emphasis added).  Remarks 18.  Applicant further points to a webpage for Stiebel, a business entity as support for “such pumps”.  Id.  The page, visited on March 24, 2022, fails to illustrate any specific item let alone a “pump transfer gear”.3  Applicant has alleged that “[a] pump transfer gear would be readily understood by one having ordinary skill in the art as being a gear that is driven by a hydraulic pump and that distributes the hydraulic energy to different lines []”.  Id.  Yet, the crux of the instant issue appears only through Applicant’s analogy of a appreciating the meaning of a CPU illustrated as a box in a schematic drawing.  Id.  It is apparent that to the Applicant a “pump transfer gear” has a readily understandable meaning which would be instantly appreciated by one having ordinary skill in the art.  However, the Applicant has neither proffered such meaning or provided factual evidence supporting any meaning.  See, MPEP § 716.01 (c).  Again, the Applicant has not provided any citation, argument, or evidence having probative value providing a clear definition as to what a pump transfer gear is such that a case could be made for enablement for one having ordinary skill in the art to make or use the claimed invention without undertaking undue experimentation.4
	Further, the Applicant utilizes the term “pump transfer gear” to narrow the scope of the distribution transmission recited in claim 23.  Thus, it is essential that the new bounds of such element be ascertainable and appreciable.  Attorney arguments presented in the Remarks do not provide to any meaning supporting differentiation in scope from the element of claim 23.  
Accordingly, this rejection has been rendered final.  

Official Notice
            Applicant’s commentary with regard to Examiner’s Official Notice ignores the clear presence of the officially noted fact of Claim 155 and the explicit reference there to within the previous Final Rejection6.  Applicant’s assertion that it “traverse the Office’s apparent taking of Official Notice along the same lines – as a categorical traversal, and at least for failure to comply with the requirements set forth in MPEP 2144.03.” Remarks 21.  The instantly pertinent rejection is reproduced immediately infra.

    PNG
    media_image1.png
    461
    677
    media_image1.png
    Greyscale

The Applicant has been presented with the explicit basis on which the Examiner regards the matter as subject to official notice (Office Action 28) as well as a detailed discussion of the officially noted fact (Id. 39), but the Applicant has not adequately traversed the officially noted fact7.  The rejection further included documentary evidence supportive of the officially noted fact.  Applicant has not addressed the merits of the rejection of claim 15 (Remarks 25) and has admittedly made a categorical traversal which is clearly improper in view of the portion of the MPEP cited by the Applicant.  Id. 21.  (citing MPEP 2144.03).  Accordingly, the officially noted fact is taken as admitted prior art in accordance with the same portion of the MPEP8.   

Rejections under 35 U.S.C. § 103
The Applicant seeks to distinguish its claimed invention from the applied prior art on the basis of the previous citation to Sakakiyama.  The Sakakiyama reference has been removed from the ground supra upon the clarification of the lateral inclination aspect of the claimed invention.  Applicant incorrectly alleges that “the Office recognized that Eto and Jenson [sic] do not disclose or suggest the lateral inclination aspects of the claim.” Remarks 23.  In fact, Jensen teaches the contested claimed subject matter, as it has been applied supra.  Although the Applicant was on notice as to the disclosure of Jensen, it did not address the contents of such reference in its arguments.  Accordingly, there are no arguments on record regarding Jensen as presently cited to which the Examiner can respond.  
            Although the Applicant does not fully elaborate on the topic, the Applicant alleges that “Eto also relates to a different technical field than Jensen (namely the critical states of a vehicle when turning at high speed), which is a state that does not appear in the field of front end loaders as disclosed in Jensen”; seemingly arguing that the applied references are non-analogous to each other.  Id. 22.  Jensen explicitly contemplates high speed operation of the relevant vehicle (Jensen, ¶ 4).  Secondly, the standard for applying art in a 35 U.S.C. § 103 rejection is that the reference be analogous to the claimed invention.  MPEP 2141.01(a) citing In re Bigio, 381 F.3d 1320,1325,72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  Accordingly, the Applicant’s contention is unpersuasive.  
            Accordingly, the rejection of claim 1 is maintained.  
            Claims 2-5, 7-14, and 16-30 depend from claim 1 and are not subject to any independent allegations of patentability by the Applicant.  Accordingly, the rejection of these claims are rendered final at least due to their dependence upon rejected claim 1.  
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As indicated supra in the instant action, Applicant has amended claim to depend from claim 10 in the amended claim set yet has indicated a desire for the dependency to be upon claim 1 in its Remarks.  For the purposes of examination, this dependency has been interpreted as being upon claim 1.
        2 Applicant appears to provide that a pump transfer gear is admitted prior art.  Remarks 18.
        3 A pdf of the home page as visited by Examiner has been appended to the instant Office Action. 
        4 See Final Rejection mailed August 30, 2021, at 35.  
        5 Pg. 28.
        6 Pg. 37
        7 To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
        8 “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”